DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/24/2021 and 6/25/2021 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Claim 9: the support element is in contact at a radially outer end of the slot with a counter bearing element arranged radially (in Fig. 2, the counter bearing element 13 appears to be arranged circumferentially) between the adjacent poles in a fixed manner.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “wherein the support element is in contact at a radially outer end of the slot with a counter bearing element arranged circumferentially between the adjacent poles in a fixed manner,” does not reasonably provide enablement for a radial arrangement.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Examiner will interpret the arrangement between the poles as circumferential. Claims 10-12 are rejected for being dependent on claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 3 recites the broad recitation “wherein the pressure distribution element is composed at least partially of a metal”, and the claim also recites “in particular an austenitic steel, or of a ceramic”.
Claim 7 recites the broad recitation “the first portion and the second portion each are composed of a plastic”, and the claim also recites “in particular of a thermosetting plastic and/or of a thermoplastic”.
which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner will interpret the narrower language of the recitations.
Claim 18 is rejected for being dependent on claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 12-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0072352).
In claim 1, Lee discloses (Fig. 2) an electric machine ([0003]) comprising a rotor ([0023]) comprising: a rotor body (10), wherein the rotor body (10) has multiple poles (11) each carrying at least one rotor winding (14) formed from multiple conductor loops (14; Fig. 2), wherein the poles (11) extend in a radial direction of the rotor ([0023]) and the conductor loops (14) pass through slots (12) formed between two adjacent poles (11), wherein a support element (15b) extending in the radial direction is arranged in each of the slots (12) between the rotor windings (14) of the adjacent poles (11), wherein the support element (15b) applies pressure to the conductor loops (14) when the rotor ([0023]) rotates and heats up, wherein a pressure distribution element (15a) extending at least in portions in the radial direction along the support element (15b) and the adjacent rotor winding (14) is arranged between the support element (15b) and the rotor windings (14), which pressure distribution element (15a) distributes the pressure (via 15a elasticity; [0028])  applied by the support element (15b) onto the adjacent rotor winding (14).

    PNG
    media_image1.png
    744
    708
    media_image1.png
    Greyscale

In claim 2, Lee discloses wherein the pressure distribution element (15a) extends across the entire radial length of the rotor winding (14) and is accommodated in a corresponding slot (12) of the support element (15b) and the rotor winding (14).
In claim 3, Lee discloses wherein the pressure distribution element (15a) is composed an austenitic steel ([0025]).
In claim 4, Lee discloses wherein the support element (15b) has a first, radially inner portion (portion corresponding to 15e; will be referred to at 15e’) and a second, radially outer portion (portion corresponding to 15f; will be referred to as 15f’), wherein the support element (15b) has two side surfaces (circumferential side surfaces of 15f’) extending parallel in the radial direction in the first portion (15f’) and two side surfaces (circumferential side surfaces of 15e’) in the second portion (15e’) which at least partially diverge in the radial direction (Fig. 2).
In claim 5, Lee discloses wherein the pressure distribution element (15a) extends at least across a transition area between the first portion (15e’) and the second portion (15f’) of the support element (15b) between the adjacent rotor winding (14) and the support element (15b).
In claim 6, Lee discloses wherein the second portion (15f’) expands to a greater extent (in the radial direction since it has a longer radial extent) than the first portion (15e’) when it heats up.
In claim 8, Lee discloses wherein the support element (15a) is in contact with the rotor body (10) at the radially inner end of the slot (12).
	In claim 9, Lee discloses wherein the support element (15a) is in contact at a radially outer end of the slot (12) with a counter bearing element (15c) arranged radially between the adjacent poles (11) in a fixed manner.
	In claim 12, Lee discloses wherein the support element (15a) and the counter bearing element (15c) engage with one another via a positive-locking connection including at least one tongue-and-groove connection (illustrated in Fig. 2).
	In claim 13, Lee discloses wherein a slot insulation (13), in particular an insulating paper ([0031]), is applied on an inner wall of the slots (12) and on the rotor windings (14).
In claim 15, Lee discloses a motor vehicle ([0005]) comprising an electric machine according to claim 1.
In claim 16, Lee discloses wherein the pressure distribution element (15a) is composed an austenitic steel ([0025]).
In claim 17, Lee discloses wherein the support element (15b) has a first, radially inner portion (portion corresponding to 15e; will be referred to at 15e’) and a second, radially outer portion (portion corresponding to 15f; will be referred to as 15f’), wherein the support element (15b) has two side surfaces (circumferential side surfaces of 15f’) extending parallel in the radial direction in the first portion (15f’) and two side surfaces (circumferential side surfaces of 15e’) in the second portion (15e’) which at least partially diverge in the radial direction (Fig. 2).
In claim 18, Lee discloses wherein the support element (15b) has a first, radially inner portion (portion corresponding to 15e; will be referred to at 15e’) and a second, radially outer portion (portion corresponding to 15f; will be referred to as 15f’), wherein the support element (15b) has two side surfaces (circumferential side surfaces of 15f’) extending parallel in the radial direction in the first portion (15f’) and two side surfaces (circumferential side surfaces of 15e’) in the second portion (15e’) which at least partially diverge in the radial direction (Fig. 2).
In claim 19, Lee discloses wherein the second portion (15f’) expands to a greater extent (in the radial direction since it has a longer radial extent) than the first portion (15e’) when it heats up.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0072352) in view of Doherty et al. (US 7015616).
In claim 7, Lee teaches the machine of claim 4, with the exception of the first portion and the second portion each are composed of a thermosetting plastic and/or of a thermoplastic.
However, Doherty teaches (Fig. 5) a support portion (506) having portions disposed of aramid fibers which is known as a high temperature porous material (Col. 6).
Therefore in view of Doherty, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Lee to have the portions composed of a thermoplastic, in order to provide resistance against centrifugal loads and high temperature insulation (Doherty; Col 6), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In claim 20, Lee teaches the machine of claim 5, with the exception of the first portion and the second portion each are composed of a thermosetting plastic and/or of a thermoplastic.
However, Doherty teaches (Fig. 5) a support portion (506) having portions disposed of aramid fibers which is known as a high temperature porous material (Col. 6).
Therefore in view of Doherty, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Lee to have the portions composed of a thermoplastic, in order to provide resistance against centrifugal loads and high temperature insulation (Doherty; Col 6), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0072352) in view of Himmelmann et al. (US 10063116).
In claim 14, Lee teaches the machine of claim 1, with the exception of wherein the rotor body is formed from a laminated core comprising multiple lamination sheets and the support element has at least one passage extending in the axial direction, wherein a tie rod is arranged in the at least one passage for fastening the lamination sheets to one another.
However, Himmelmann teaches (Fig. 1-5) wherein the rotor body (20) is formed from a laminated core comprising multiple lamination sheets (Col. 3) and a support element (55) has at least one passage (54) extending in the axial direction, wherein a tie rod (Col. 5) is arranged in the at least one passage (54) for fastening the lamination sheets to one another.
Therefore in view of Himmelmann, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Lee to have arrived at the claimed invention, in order to further support axial compressive force to the rotor laminations (Himmelmann; Col. 5-6).
	
	
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 10: “wherein the counter bearing element is fastened to two adjacent poles, wherein a portion of the counter bearing element extending between the poles and traversing a portion of the slot is in contact, in particular in its entirety, with the support element.”
Claim 11: “wherein the opposite poles each have a fastening slot, wherein the counter bearing element is fastened to the poles by engaging with the edge of the fastening slots.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cooper et al. (US 6225723) teaches a rotor for use in an electric machine having a support member for a slot of said rotor.
Chasmore et al. (US 5140204) teaches a rotor for use in an electric machine having a support member for a slot of said rotor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832